Citation Nr: 1526410	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for bilateral sternoclavicular joint strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the Board hearing, the Veteran clearly stated on the record of proceedings that he was withdrawing his appeal concerning the issue of entitlement to service connection for a bilateral eye condition.  Thus that issue is no longer a part of the current appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202, 20.204 (2014).  A transcript of the hearing has been associated with the claims file.

In March 2015, the Veteran submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for bilateral sternoclavicular joint strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has, at worse, Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with a rating decision in April 2009, which granted service-connection as noncompensable for bilateral hearing loss.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in March 2013, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, audio records from P.W.L. M.D. have also been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The prior remand instructions were substantially complied with for the Veteran's claim for a compensable rating for bilateral hearing loss.  The August 2014 Board remand instructions stated that the Veteran undergo a new audio examination, which was conducted in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The October 2014 examination is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   


Increased Rating Hearing Loss

The Veteran is service-connected for bilateral hearing loss under Diagnostic Code 6100.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2011).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In February 2009 the Veteran underwent a VA audio examination.  The Veteran's pure tone thresholds, in decibels were as follows:


HERTZ


500
1000
2000
3000
4000
Average
RIGHT
15
10
15
70
75
42
LEFT
15
10
10
85
95
50

Speech recognition scores based on the Maryland CNC Test were 92 percent in the right ear and 92 percent in the left ear.  The examiner noted the Veteran's audiological history, finding that the Veteran suffered from ringing in his ears, and loss of hearing.  The Veteran stated that he had hearing problems since 1966 or 1967, and that his hearing problems came on slowly.  The Veteran denied having ear infections, ear surgery, or a head injury.  The Veteran specifically stated that he had exposure to jet engines in-service, that he had difficulty hearing on the telephone, and that he has trouble understanding conversations with noise in the background.  The examiner stated that the Veteran had severe sensorineural loss of sensitivity in the 3,000 and 4,000 Hertz threshold in both the left and right ear. 

Based on the evidence from the February 2009 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment. The Veteran's left ear hearing loss is Level I impairment. 38 C.F.R. § 4.85.  Applying these results to Table VII, a noncompensable evaluation is assigned.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable. 

In May 2009 the Veteran was fitted by VA for hearing aids.
In March 2010 the Veteran underwent an audiological consultation with P.W.L., M.D.  The physician reviewed the Veteran's in-service complaints of noise exposure.  A physical examination of the Veteran's ears revealed: "pinnae are normal; normal canals.  Tympanic membranes move well with otoscopy.  No evidence of any fluid, exudate, drainage, or discharge.  Tuning fork is midline.  Air conduction is greater than bone conduction.  Good clinical speech reception."  Audiogram testing revealed mild sensorineural hearing loss bilaterally to 2,000 Hertz, with a precipitous drop to severe in both ears, left worse than right, and profound hearing loss in 3,000, 4,000, 6,000, and 8,000 Hertz.  The physician found speech reception as 25 in the right, and 30 in the left, with speech discrimination at 100 percent in each ear.  

In June 2012 the Veteran underwent a VA audio examination.  The Veteran's pure tone thresholds, in decibels were as follows:


HERTZ


500
1000
2000
3000
4000
Average
RIGHT
15
10
15
65
80
43
LEFT
20
25
25
85
90
56

Speech recognition scores based on the Maryland CNC Test were 80 percent in the right ear and 84 percent in the left ear.  The examiner found that the pure tone test results were valid for rating purposes, and that the Veteran's speech discrimination score was appropriate.  The examiner noted the functional impact to the Veteran, in that the Veteran reported not hearing well and not understanding words.   

Based on the evidence from the June 2012 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level III impairment. The Veteran's left ear hearing loss is Level II impairment. 38 C.F.R. § 4.85.  Applying these results to Table VII, a noncompensable evaluation is assigned.  Additionally, the special rating considerations under 38 C.F.R. § 4.86 are not applicable.  

Pursuant to the August 2014 Board remand, in October 2014 the Veteran underwent a VA audio examination.  The Veteran's pure tone thresholds, in decibels were as follows:


HERTZ


500
1000
2000
3000
4000
Average
RIGHT
20
20
30
80
85
54
LEFT
40
25
25
95
105
63

Speech recognition scores based on the Maryland CNC Test were 86 percent in the right ear and 82 percent in the left ear.  The examiner found that the pure tone test results were valid for rating purposes, and that the Veteran's speech discrimination score was appropriate.  The Veteran reported that his hearing loss affects his ordinary conditions of daily life, in that he has difficulty hearing people in conversations, says "what" frequently, has to have the television at a loud volume, and has difficulty distinguishing spoken words.  The examiner opined that the Veteran's hearing loss does not impact his ability to work.  

Based on the evidence from the October VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level II impairment. The Veteran's left ear hearing loss is Level IV impairment. 38 C.F.R. § 4.85.  Applying these results to Table VII, a noncompensable evaluation is assigned.  

Affording the Veteran the benefit of the doubt, the Board will combine the Veteran's worst right ear Table VI impairment level, with his worst left ear Table VI impairment level.  Thus, based on the June 2012 VA examination, which determined that the Veteran's right ear impairment was Level III disabling, and the August 2014 VA examination which determined that the Veteran's left ear was Level IV disabling, the Board finds that the Veteran's bilateral hearing loss warrants a 10 percent disability rating.  

The Board acknowledges the Veteran's testimony that he has difficulty hearing, has trouble comprehending speech, must have the television at a loud level, and needs things repeated to him.  The Board also acknowledges that he is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine on his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  In this regard, the Board finds the VA examinations from June 2012, and October 2014 sufficiently probative, and adequate for rating purposes.  The Veteran is not entitled to a higher rating for his bilateral hearing loss based on the suitable evidence of record, especially in light of the specific requirements of Tables VI and VII, when rating bilateral hearing loss.       

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has stated that his hearing loss impedes his ability to comprehend and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech, and the examination records included the examiners' notations that the hearing loss disability resulted in diminished ability to hear speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and impairment in the ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology. Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU.  While the evidence shows that the Veteran may have difficulty understanding speech and has lay complaints of hearing loss, the Veteran's hearing loss does not render him unable to work nor has the Veteran made that contention.  Therefore, the Board finds that TDIU based on the Veteran's service-connected hearing loss is not warranted.  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for bilateral hearing loss is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's claim was previously remanded by the Board in August 2014 so that he could be provided a VA examination in order to determine: (1) whether or not the Veteran's bilateral sternoclavicular joint strain range of motion is limited by additional function loss due to pain, weakness, fatigue or incoordination, and (2) whether or not the Veteran's neurological defects is proximately due to, or aggravated by the his bilateral sternoclavicular joint strain.  While the Veteran was indeed afforded a VA examination and an addendum opinion was sought, the examiner did not provide all of the opinions requested by the Board in August 2014.  While the October 2014 examiner did note that the Veteran has left and right shoulder pain upon range of motion testing, the degree of motion, and the impact of the Veteran's pain/weakness/fatigue/incoordination was not contemplated by the examiner.  Furthermore, the examiner's addendum opinion from February 2015 did not provide an opinion regarding aggravation and only discussed causation.  As such, further remand is necessary so that the previously requested medical opinion can be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to address the current severity of the Veteran's bilateral sternoclavicular joint strain, as well as the etiology of any nerve damage.  The examiner is asked to address the following:

a) The examiner must first ascertain the current nature and severity of the Veteran's service-connected bilateral collar bone disability.  Examination findings pertinent to the Veteran's bilateral sternoclavicular joint strain should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  All current disorders of the Veteran's shoulders, to include neurological disorders (nerve damage), should also be clearly reported.  

Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  

The examiner should comment on the Veteran's complaints that he has lost rotation in both his shoulders, that he cannot use a manual screwdriver, his hands tremble, can only life ten pounds, has trouble tying his shoes, and has trouble with physical activities such as mowing the lawn.  The functional impact regarding employment related tasks should also be discussed.

b) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a neurological disability to his left or right shoulder, or collarbone?  

c) If the answer to (b) is "Yes," is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral sternoclavicular joint strain is the cause of any currently diagnosed shoulder or collarbone neurological disability?

d) If the answer to (c) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral sternoclavicular joint strain caused a worsening of any currently diagnosed shoulder or collarbone neurological disability, beyond the normal progress of that disease?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of the Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonable explain the medical guidance in the study of this case.

2.  Thereafter, re-adjudicate the issue of entitlement to an initial compensable rating for a bilateral sternoclavicular joint strain, to include consideration of whether separate rating for associated objective neurologic abnormalities involving the shoulder or collarbone.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


